
	

115 SRES 143 IS: Supporting fair and equitable grading treatment for exports of United States wheat products to Canada.
U.S. Senate
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 143
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2017
			Mr. Tester submitted the following resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Supporting fair and equitable grading treatment for exports of United States wheat products to
			 Canada.
	
	
 Whereas Canada is the second largest goods trading partner of the United States, with $575,000,000,000 in goods traded between the 2 countries in 2015, as the United States exported $280,000,000,000 in goods to Canada and imported $295,000,000,000 in goods from Canada in that year;
 Whereas the efficient and equitable flow of agricultural goods across the border is a critical component of the trade relationship between the United States and Canada;
 Whereas wheat is the third most widely produced field crop in the United States, and approximately ½ of the wheat produced in the United States is exported;
 Whereas Canadian law requires wheat imported from the United States to be segregated from wheat produced in Canada and automatically designated as feed quality, the lowest possible designation, regardless of the actual quality or the variety of the wheat product;
 Whereas United States Federal law allows wheat imported from Canada to be graded under the same system as domestically grown wheat;
 Whereas that unfair devaluation practice puts United States agricultural producers at a distinct disadvantage when attempting to access Canadian wheat markets;
 Whereas the treatment by Canada of United States wheat products is likely a violation of trade agreements and is to the detriment of United States agricultural producers; and
 Whereas the strong economic ties between the United States and Canada are extremely important and well-served when a level playing field exists across all industries: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)wheat grading practices in Canada should—
 (A)grade wheat produced in Canada in the same manner as wheat produced in the United States; and (B)be fair to agricultural producers in the United States; and
 (2)the President should— (A)examine whether the wheat grading laws of Canada adhere to trade agreements; and
 (B)insist on full access for United States exporters of wheat to the Canadian market.  